Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13-14, 16-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2014/0081210 to Bierman in view of U.S. Patent App. Pub. 2005/0061697 to Moberg, and further in view of U.S. Patent App. Pub. 2013/0125713 to McGlinch.  

    PNG
    media_image1.png
    320
    576
    media_image1.png
    Greyscale
Regarding Claim 1, Bierman teaches a catheter assembly (Fig. 1A, element 20), comprising: a catheter adapter (Fig. 1A, element 26) comprising a body (42) that forms a distally oriented stop (See Annotated Fig. 4F below), and a nose extending distally from the stop (See Annotated Fig. 4F below), a strain relief element (140) formed around a distal end of the nose, and a catheter (Fig. 4D, element 40) that extends distally from the nose (Par. 0114; strain relief element 140 is disposed over the catheter 40; therefore catheter 40 extends distally from the nose), wherein the nose is generally cylindrical (nose is cylindrical as shown in Fig. 4C and 4E) and the strain relief element is formed of a flexible material (Par. 0116, strain relief element 140 is configured with a material to provide support and flexibility); 
a strain relief rib (Fig. 4A, element 47) disposed on the nose and extending along a longitudinal axis of the catheter adapter;
a needle (Fig. 2A, element 32) secured within the catheter adapter (Fig. 1B; needle hub 34 of the needle is secured to the body of the catheter adapter 26) and extending through the strain relief element and the catheter (Fig. 1B; needle body 32 begins at hub 34 and extends all the way through the sheath body 40 and thus through the strain relief element); and 
a needle cover (Fig. 4L, element 91) removably coupled around the nose of the catheter adapter (needle cover 91 is shown removably coupled around the nose of the catheter adapter in Fig. 4L), wherein an inner surface of the needle cover contacts the strain relief rib (Par. 0134, needle cover 91 is received by strain relief rib 47) to thereby secure the needle cover to the nose. 
Bierman is silent regarding the strain relief rib extending from the strain relief element to the stop, the strain relief rib formed of a flexible material, and the needle cover compressing the strain relief rib while contacting a portion of the nose opposite the strain relief rib to thereby secure the needle cover to the nose. 
Moberg teaches an analogous invention directed to a catheter assembly (Fig. 1, elements 20/30; elongate device may be a catheter as disclosed in Par. 0018) with a strain relief element (Fig. 1, element 34) and a cover (Fig. 1, element 10). Moberg further teaches a catheter adapter body (Figs. 1-3, element 32) with a strain relief rib (Figs. 1-3, element 40) configured to removably couple to the cover by contacting an inner surface of the cover (Par. 0025), wherein the strain relief rib is constructed of a flexible material (Par. 0028, strain relief rib 40 may comprise an elastomer, which is a known flexible material), and Moberg further teaches wherein the needle cover compresses the strain relief rib (Par. 0028, Moberg discloses the material is readily deformable such that the shape may be altered when the strain relief rib 40 is inserted into cover 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the strain relief rib of Bierman to comprise a flexible material such that the needle cover compresses the strain relief rib, as taught by Moberg, in order to allow the strain relief rib to removably couple with the needle cover without damaging or compromising any components of the assembly (Par. 0028, lines 6-13). 
	The modified assembly is still silent regarding the strain relief rib extending from the strain relief element to the stop and contacting a portion of the nose opposite the strain relief rib to thereby secure the needle cover to the nose. 

    PNG
    media_image2.png
    332
    539
    media_image2.png
    Greyscale
	McGlinch teaches an analogous invention directed to a catheter assembly (Fig. 11, elements 720/730; the intravascular device may be a catheter as disclosed in Par. 000042-0043) with a strain relief rib (See Annotated Fig. 11 below; element 740); a stop (Annotated Fig. 11; the angled distal portion of manifold 732 is interpreted as a stop for cover 10; the distal angled portion is interpreted as a stop since it comprises a larger diameter than strain relief rib 740; thus a cover which is configured to contact strain relief rib 740 will not be able to advance past the stop; a similar angled stop is further shown abutting a cover in Fig. 1); and a strain relief element (Annotated Fig. 11, element 734), wherein the strain relief rib extends from the strain relief element to the stop (Annotated Fig. 11 below; strain relief rib 740 extends from strain relief element 734 to the stop). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the strain relief rib of the modified assembly of Bierman and Moberg to extend from the strain relief element to the stop, as taught by McGlinch, in order to use a known configuration of forming an interference fit with the needle cover (McGlinch; Par. 0056).  Furthermore, it has been held that changes in shape are matters of personal design choice which a person of ordinary skill in the art would have found obvious absent persuasive evident that the particular configuration is significant. See MEP 2144.04.IV.  Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the strain relief rib extends from the strain relief element to the stop, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
McGlinch further teaches an embodiment of the catheter assembly (Fig. 16) with a strain relief rib (840) and a cover whose inner surface contacts the strain relief rib (Par. 0070, strain relief rib 840 forms an interference fit with inside surface of carrier tube wall), and wherein the inner surface of the cover contacts the strain relief rib and a portion of the nose oppose the strain relief rib (Par. 0070, strain relief rib 840 is a single protrusion on the nose; therefore when an interference fit is formed, the inner surface of the cover will contact the strain relief rib and the portion of the nose oppose the strain relief rib). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the strain relief rib of the assembly of Bierman such that the inner surface of the needle cover contacts the strain relief rib and a portion of the nose oppose the strain relief rib, as taught by McGlinch, in order to establish sufficient friction that resists gravitational and handling forces, but is sufficiently small to permit easy removal of the cover (McGlinch, Par. 0071). 
Regarding Claim 2, the modified assembly of Bierman, Moberg, and McGlinch teaches all of the limitations discussed above regarding claim 1, including the limitations of claim 2 as the assembly has already been modified such that the flexible material comprises an elastomer (Moberg, Par. 0028, lines 4-6). 
Regarding Claim 3, the modified assembly of Bierman, Moberg, and McGlinch teaches all of the limitations discussed above regarding claim 1, and including the limitations of claim 3 as the assembly has already been modified such that the flexible material comprises a thermoplastic elastomer (Moberg, Par. 0028, lines 4-6; a thermal plastic rubber is equivalent to a thermoplastic elastomer). 
Regarding Claim 4, the modified assembly of Bierman, Moberg, and McGlinch teaches all of the limitations discussed above regarding claim 1, but the modified assembly does not expressly disclose wherein the nose is constructed of a rigid or semi-rigid material.  

    PNG
    media_image3.png
    501
    432
    media_image3.png
    Greyscale
McGlinch also teaches an assembly having a catheter adapter with a nose (See Annotated Fig. 16 below), wherein the nose is constructed of a rigid or semi-rigid material (Pars. 0045-0046 discloses the hub of the assembly may be rigid; Par. 0070 discloses that 840 is disposed on hub 832; therefore, the nose portion of the hub is constructed of a rigid material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the nose of the assembly to be constructed of a rigid or semi-rigid material, as taught by McGlinch, in order to provide impact resistance (McGlinch, Par. 0045). 
It would additionally have been obvious to one having ordinary skill in the art at the time the invention was made to modify the nose to be constructed of a rigid material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.

    PNG
    media_image4.png
    472
    365
    media_image4.png
    Greyscale
Regarding Claim 6, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1 and including the limitations of claim 6 as the assembly has been modified such that the strain relief rib is disposed on a bottom of the nose (See Annotated Fig. 16 below). 
 Regarding Claim 7, the modified assembly of Bierman, Moberg, and McGlinch teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the strain relief element is disposed on a distalmost surface of the nose (Fig. 4F, strain relief element 140 extends from the distal end of the nose and therefore is disposed on a distalmost surface of the nose).  	Regarding Claim 8, the modified assembly of Bierman, Moberg, and McGlinch teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the stop is configured to prevent proximal movement of the needle cover beyond the stop (See Annotated Fig. 4F next page; the stop has a larger diameter than the nose and strain relief rib; thus a needle cover which is configured to contact strain relief ribs will not be able to advance past the stop). 

    PNG
    media_image5.png
    320
    576
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    320
    576
    media_image1.png
    Greyscale
Regarding Claim 21, Bierman teaches a catheter assembly (Fig. 1A, element 20), comprising: a catheter adapter (Fig. 1A, element 26) comprising a body (42) that forms a distally oriented stop (See Annotated Fig. 4F below), and a nose extending distally from the stop (See Annotated Fig. 4F below), a strain relief element (140) formed around a distal end of the nose, and a catheter (Fig. 4D, element 40) that extends distally from the nose (Par. 0114; strain relief element 140 is disposed over the catheter 40; therefore catheter 40 extends distally from the nose), wherein the nose is generally cylindrical (nose is cylindrical as shown in Fig. 4C and 4E) and the strain relief element is formed of a flexible material (Par. 0116, strain relief element 140 is configured with a material to provide support and flexibility); 
a first strain relief rib (Fig. 4A, element 47) disposed on the bottom of the nose extending along a longitudinal axis of the catheter adapter;
a needle (Fig. 2A, element 32) secured within the catheter adapter (Fig. 1B; needle hub 34 of the needle is secured to the body of the catheter adapter 26) and extending through the strain relief element and the catheter (Fig. 1B; needle body 32 begins at hub 34 and extends all the way through the sheath body 40 and thus through the strain relief element); 
a needle cover (Fig. 4L, element 91) removably coupled around the nose of the catheter adapter (needle cover 91 is shown removably coupled around the nose of the catheter adapter in Fig. 4L), wherein an inner surface of the needle cover contacts the strain relief rib (Par. 0134, needle cover 91 is received by strain relief rib 47) to thereby secure the needle cover to the nose. 

    PNG
    media_image6.png
    496
    443
    media_image6.png
    Greyscale
Bierman also teaches an embodiment with a first strain relief rib, a second strain relief rib, and a third strain relief rib (See Annotated Fig. 4I below), but the embodiment of Fig. 4I does not cure all the deficiencies of Bierman, thus the embodiment shown in Fig. 4D-G is considered, and is silent regarding a second strain relief rib disposed on the nose, a third strain relief rib disposed on the nose, wherein each of the first strain relief rib, the second strain relief rib and the third strain relief rib extends from the strain relief element to the stop and is constructed of the flexible material, and the needle cover compressing the first strain relief rib, the second strain relief rib, and the third strain relief rib to thereby secure the needle cover to the nose. 

    PNG
    media_image2.png
    332
    539
    media_image2.png
    Greyscale
	McGlinch teaches an analogous invention directed to a catheter assembly (Fig. 11, elements 720/730; the intravascular device may be a catheter as disclosed in Par. 000042-0043) with a strain relief rib (See Annotated Fig. 11 below; element 740); a stop (Annotated Fig. 11; the angled distal portion of manifold 732 is interpreted as a stop for cover 10; the distal angled portion is interpreted as a stop since it comprises a larger diameter than strain relief rib 740; thus a cover which is configured to contact strain relief rib 740 will not be able to advance past the stop; a similar angled stop is further shown abutting a cover in Fig. 1); and a strain relief element (Annotated Fig. 11, element 734), and a first strain relief rib, a second strain relief rib, and a third strain relief rib (Par. 0068, there are four strain relief ribs in the embodiment in Fig. 11) wherein each of the strain relief rib extends from the strain relief element to the stop (Annotated Fig. 11 below; strain relief rib 740 extends from strain relief element 734 to the stop). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the annular strain relief of Bierman to comprise a first strain relief rib, a second strain relief rib and a third strain relief rib, wherein each of the strain relief ribs extend from the strain relief element to the stop, as taught by McGlinch, in order to use a known configuration of forming an interference fit with the needle cover (McGlinch; Par. 0056).  Furthermore, it has been held that changes in shape are matters of personal design choice which a person of ordinary skill in the art would have found obvious absent persuasive evident that the particular configuration is significant. See MEP 2144.04.IV.  Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that each of the strain relief ribs extends from the strain relief element to the stop, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement. 
The modified assembly of Bierman and McGlinch is still silent regarding the first strain relief rib, the second strain relief rib, and the third strain relief rib constructed of the flexible material, and the needle cover compressing the first strain relief rib, the second strain relief rib, and the third strain relief rib to thereby secure the needle cover to the nose. 
Moberg teaches an analogous invention directed to a catheter assembly (Fig. 1, elements 20/30; elongate device may be a catheter as disclosed in Par. 0018) with a strain relief element (Fig. 1, element 34) and a cover (Fig. 1, element 10). Moberg further teaches a catheter adapter body (Figs. 1-3, element 32) with a strain relief rib (Figs. 1-3, element 40) configured to removably couple to the cover by contacting an inner surface of the cover (Par. 0025), wherein the strain relief rib is constructed of a flexible material (Par. 0028, strain relief rib 40 may comprise an elastomer, which is a known flexible material), and Moberg further teaches wherein the needle cover compresses the strain relief rib (Par. 0028, Moberg discloses the material is readily deformable such that the shape may be altered when the strain relief rib 40 is inserted into cover 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify each of the strain relief ribs of the modified device of Bierman and McGlinch, to comprise a flexible material such that the needle cover compresses each of the strain relief ribs, as taught by Moberg, in order to allow the strain relief ribs to removably couple with the needle cover without damaging or compromising any components of the assembly (Par. 0028, lines 6-13). 
Regarding Claim 13, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations of claim 21 as discussed above, and including the limitations of claim 13 as the assembly has already been modified such that flexible material comprises an elastomer (Moberg, Par. 0028). 
Regarding Claim 14, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations of claim 21 as discussed above, and including the limitations of claim 14 as the assembly has already been modified such that the flexible material comprises a thermoplastic elastomer (Moberg, Par. 0028, a thermal plastic rubber is equivalent to a thermoplastic elastomer).

    PNG
    media_image6.png
    496
    443
    media_image6.png
    Greyscale
Regarding Claim 16, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations of claim 21, and further teaches wherein the second strain relief rib and the third strain relief rib are disposed on a top of the nose (See Annotated Fig. 4I below). 
Regarding Claim 17, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 1, and Bierman further teaches wherein the stop is configured to prevent proximal movement of the needle cover beyond the stop (Fig. 4F; the stop has a larger diameter than the nose and strain relief rib; thus a needle cover which is configured to contact strain relief ribs will not be able to advance past the stop). 
Regarding Claim 22, the modified assembly of Bierman, McGlinch, and Moberg teaches all of the limitations discussed above regarding claim 21, and including the limitations of claim 22 as the assembly has been modified such that the second strain relief rib and the third strain relief rib are disposed on an opposite side of the nose as the first strain relief rib (McGlinch, Par. 0068, the strain relief ribs are spaced apart by 90 degrees; see figure below, depicting a cross-section of the circled region,  representing four strain relief ribs spaced by 90 degrees, wherein the first strain relief rib is on an opposite side as the second and third strain relief ribs).   

    PNG
    media_image7.png
    511
    899
    media_image7.png
    Greyscale

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2014/0081210 to Bierman in view of U.S. Patent App. Pub. 2005/0061697 to Moberg, and further in view of U.S. Patent App. Pub. 2013/0125713 to McGlinch, and further in view of US Patent App. Pub. 2014/0214005 to Belson. 
Regarding Claim 24, the modified assembly of Bierman, Moberg, and McGlinch teaches all of the limitations of claim 1 as discussed above, but is silent regarding the catheter adapter including a securement platform.  
Belson teaches a catheter adapter (Fig. 1, element 10) comprising a securement platform (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter adapter body to include a securement platform, as taught by Belson, in order to secure the assembly to the patient’s skin after placement (Par. 0037). 
Regarding Claim 25, the modified assembly of Bierman, Moberg, McGlinch, and Belson teaches all of the limitations of claim 24 as discussed above, and the device has been modified such that the securement platform comprises a first wing and a second wing (Belson, Fig. 1; platform 20 consists of a first wing and a second wing). 
Regarding Claim 26, the modified assembly of Bierman, Moberg, and McGlinch teaches all of the limitations of claim 21 as discussed above, but is silent regarding the catheter adapter including a securement platform.  
Belson teaches a catheter adapter (Fig. 1, element 10) comprising a securement platform (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter adapter body to include a securement platform, as taught by Belson, in order to secure the assembly to the patient’s skin after placement (Par. 0037). 
Regarding Claim 27, the modified assembly of Bierman, Moberg, McGlinch, and Belson teaches all of the limitations of claim 26 as discussed above, and the device has been modified such that the securement platform comprises a first wing and a second wing (Belson, Fig. 1; platform 20 consists of a first wing and a second wing). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2014/0081210 to Bierman in view of U.S. Patent App. Pub. 2005/0061697 to Moberg.

    PNG
    media_image1.png
    320
    576
    media_image1.png
    Greyscale
Regarding Claim 28, Bierman teaches a catheter assembly (Fig. 1A, element 20), comprising: a catheter adapter (Fig. 1A, element 26) comprising a body (42) that forms a distally oriented stop (See Annotated Fig. 4F below), a nose extending distally from the stop (See Annotated Fig. 4F below), a strain relief element (140) formed around a distal end of the nose, and a catheter (Fig. 4D, element 40) that extends distally from the nose (Par. 0114; strain relief element 140 is disposed over the catheter 40; therefore catheter 40 extends distally from the nose), wherein the nose is generally cylindrical (nose is cylindrical as shown in Fig. 4C and 4E) and the strain relief element is formed of a flexible material (Par. 0116, strain relief element 140 is configured with a material to provide support and flexibility); 
and a first strain relief rib disposed on the bottom of the nose, a second strain relief rib disposed on the nose, and a third strain relief rib disposed on the nose (See Annotated Fig. 4I next page), wherein each of the first strain relief rib, the second strain relief rib, and the third strain relief rib extend along a longitudinal axis of the catheter adapter and a has a height from the circumference of the nose; 

    PNG
    media_image8.png
    441
    604
    media_image8.png
    Greyscale
a needle (Fig. 2A, element 32) secured within the catheter adapter (Fig. 1B; needle hub 34 of the needle is secured to the body of the catheter adapter 26) and extending through the strain relief element and the catheter (Fig. 1B; needle body 32 begins at hub 34 and extends all the way through the sheath body 40 and thus through the strain relief element); 
a needle cover (Fig. 4L, element 91) removably coupled around the nose of the catheter adapter (needle cover 91 is shown removably coupled around the nose of the catheter adapter in Fig. 4L), wherein an inner surface of the needle cover contacts the first strain relief rib  the second strain relief rib, and the third strain relief rib (Par. 0126; Fig. 4M shows how cover the inner surface of the needle cover contacts the nose; in the embodiment shown in Fig. 4I, the inner surface of the needle cover would contact the first, second, and third strain relief ribs) to thereby secure the needle cover to the nose. 
Bierman is silent regarding wherein each of the first strain relief rib, the second strain relief rib and the third strain relief rib is constructed of the flexible material, and the needle cover compressing the first strain relief rib, the second strain relief rib, and the third strain relief rib thereby secure the needle cover to the nose, and wherein a height of the first strain relief rib is greater than a height of the second strain relief rib and a height of the third strain relief rib. 
Moberg teaches an analogous invention directed to a catheter assembly (Fig. 1, element 20/30) and a catheter adapter body (32) with a nose, and strain relief ribs disposed on the nose (Figs. 6e-6j) and Moberg further teaches wherein a height of a first strain relief rib (Fig. 6f, element 280) is greater than a height of a second strain relief rib (Fig. 6f, element 240; element 280 has a greater cross-sectional area than element 240 and thus has a greater height).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the assembly of Bierman such a height of the first strain relief rib is greater than a height of the second strain relief rib and the third strain relief rib, as taught by Moberg, in order to accommodate lumens of different sizes (Moberg, Par. 0036 lines 7-11). 
The modified assembly of Bierman and Moberg is still silent regarding the first strain relief rib, the second strain relief rib, and the third strain relief rib are constructed of a flexible material.
Moberg further teaches the invention wherein the strain relief ribs are constructed of a flexible material (Par. 0028, strain relief rib 40 may comprise an elastomer, which is a known flexible material; Moberg additionally discloses the material is readily deformable such that the shape may be altered when the strain relief rib is inserted into the cover). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first strain relief rib, the second strain relief rib, and the third strain relief rib of the modified assembly of Bierman and Moberg to comprise a flexible material, as taught by Moberg, in order to allow the strain relief rib to removably couple with the needle cover without damaging or compromising any components of the assembly (Par. 0028, lines 6-13). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but they are not persuasive.
Applicant has amended claim 1 to recite “a catheter adapter comprising a body that forms a distally oriented stop, a nose extending distally from the stop, a strain relief element formed around a distal end of the nose, and a catheter that extends distally from the nose, wherein the nose is generally cylindrical and the strain relief element is formed of a flexible material;” and “a strain relief rib disposed on the nose and extending along a longitudinal axis of the catheter adapter from the strain relief element to the stop, wherein the strain relief rib is constructed of the flexible material”.  Applicant has stated that the limitations, in conjunction with the other limitations in the claim, are not taught or suggest by the combination of cited references.  Examiner respectfully disagrees, and a rejection in view of the cited references has been applied.  Bierman teaches all of the amended limitations but is silent regarding the strain relief element extending from the strain relief element to the stop.  As discussed in rejection of claim 9, in the office action mailed 06/11/2021, this limitation is taught by McGlinch.
Applicant has amended claim 21 to recite similar limitations, but a rejection in view of the cited references has also been applied.  
Allowable Subject Matter
The following claim, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A catheter assembly, comprising: a catheter adapter comprising a body that forms a distally oriented stop, a nose extending distally from the stop, a strain relief element formed around a distal end of the nose, and a catheter that extends distally from the nose, wherein the nose is generally cylindrical and the strain relief element is formed of a flexible material; a first strain relief rib disposed on a bottom of the nose, a second strain relief rib disposed on the nose, and a third strain relief rib disposed on the nose, wherein each of the first strain relief rib, the second strain relief rib, and the third strain relief rib extends along a longitudinal axis of the catheter adapter from the strain relief element to the stop, and has a height from a circumference of the nose, the height of the first strain relief rib being greater than the height of the second strain relief rib and the height of the third strain relief rib; Page 5 of 9Appl. No. 16/694,774 Amdt. dated June 9, 2022Reply to Office Action of March 9, 2022a needle secured within the catheter adapter and extending through the strain relief element and the catheter; a needle cover removably coupled around the nose of the catheter adapter, wherein an inner surface of the needle cover contacts and compresses the first strain relief rib, the second strain relief rib, and the third strain relief rib to thereby secure the needle cover to the nose.  
The above suggested claim is similar to claim 28 in the presented application, but has an additional clause to recite the strain relief ribs extend “from the strain relief element to the stop”.  This was previously indicated as an allowable feature when amended into claim 21.  However, the limitation reciting “a height of the first strain relief rib is greater than a height of the second strain relief rib and a height of the third strain relief rib”.  Therefore, the scope of the claim was broadened.  Of the features in the claims that have been presented, the combination of features which is allowable over the prior  art requires a first, second, and third strain relief rib, each of the ribs to extend from the strain relief element to the stop, and a height of the first strain relief rib is greater than a height of the second strain relief rib and a height of the third strain relief rib. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.C./Examiner, Art Unit 3783               
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783